DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 01/22/2021 has been entered. Claim 51 is newly added. Claims 1-51 are pending in this instant application.  Claims 12, 24-27, 31-36, and 40-50 are withdrawn. Claims 1-11, 13-23, 28-30, 37-39, and 51 are currently under examination.   

Priority
This application is a 371 of PCT/GB2018/051262 filed on 05/10/2015 (from BIB DATA SHEET).
Note: The priority data in the Filing Receipt mailed on 04/07/2020 is not consistent with the National Stage and Foreign Priority Information in the Application Data Sheet filed on 11/07/2019, which indicates that this application is a 371 of PCT/GB2018/051262 filed on 05/10/2018 and claims foreign priority of GB1707489.9 filed on 05/10/2017. Thus, the priority date of 05/10/2017 is examined here. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election of Group I (claims 1-23, 28-30, and 37-39) and species (one specific emollient: hydrogenated polydecene; one specific surfactant: a surfactant system comprising Glucate SS Emulsifier (methyl glucose sesquistearate) and Glucamate SSE-20 Emulsifier (PEG-20 methyl glucose sesquistearate); one specific further agent: a combination of ceramide, cholesterol, and linoleic acid; and one specific preservative: phenoxyethanol) in the reply filed on 01/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 12, 24-27, 31-36, and 40-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim. without traverse in the reply filed on 01/22/2021. Thus, claims 1-11, 13-23, 28-30, 37-39, and 51 are currently under examination.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 11/07/2019 has been considered.

Claim Objections
Claims 1, 2, 4, 6-8, 10, 11, 13, 16, 19-21, and 38 are objected to because of the following informalities: In claim 1, insert the missing phrase “of a subject” immediately after the recitation “body surface” (line 1); insert the missing phrase “the group consisting of” immediately after the recitation “selected from” (lines 4 and 6) to comply with Markush group format that ends with conjunction word “and” before the last species; delete the redundant species “hexylene glycol” immediately after the recitation “dipropylene glycol,” (line 7); insert the missing conjunction “and” immediately before the recitation “a diffusion coefficient enhancer” (line 11); and change the incorrect recitations “thereof wherein” (line 9) and “alcohol wherein the diffusion” (line 12) to “thereof, wherein” and “alcohol, wherein the diffusion”, respectively. In claim 2, insert the missing phrase “concentration of” immediately before the recitation “partition coefficient” (line 1). In claim 4, insert the missing phrase “concentration of” immediately before the recitation “diffusion coefficient” (line 1). In claims 6-8, insert the missing phrase “concentration of” immediately before the recitation “polyhydroxy acid” (line 1); also in claim 7, delete the excessive clause “wherein the polyhydroxy acid and the zinc salt of its conjugate base” (line 3). In claim 10, insert the missing phrase “of the conjugate base” immediately after the recitation “the zinc salt” (line 1). In claim 11, change the incorrect recitation “the composition comprises from 10.0 - 30.0” (lines 1 to 2) to the composition further comprises 10.0 to 30.0”; and delete the excessive word “from” immediately before the recitation “12.0 to 16.0” (line 2). In claim 13, insert the claim 16, insert the missing word “further” immediately before the recitation “comprises 3.0” (line 1). In claims 19 and 20, insert the missing word “additional” immediately before the recitation “fatty acid” (lines 1 to 2 of claim 19; line 2 of claim 20) because the partition coefficient enhancer also encompasses fatty acid in claim 1; also in claim 20, insert the missing word “weight” immediately before the recitation “ratio” (line 2 of claim 20). In claim 21, change the incorrect recitation “wherein the composition comprises ceramide, cholesterol and linoleic acid in approximately a 3: 1: 1 ratio” (lines 1 to 2) to “wherein the ceramide, the cholesterol, and the at least one additional fatty acid comprises ceramide, cholesterol and linoleic acid in approximately a 3: 1: 1 weight ratio”. In claim 38, insert the missing word “with” immediately before the recitation “uneven and rough surface of skin” (line 5); delete the recitations “nail and hair,” (line 6), “wound healing and treatment of” (line 9), “general care as well as treatment and prevention of” (lines 9 to 10), “promoting healing of” (line 1), and “and promoting healing of” (line 11) because they are not condition to be treated; change the incorrect recitation “diseases and conditions oral, gum and vaginal mucosa” (line 10) to “diseases or conditions in oral, gum or vaginal mucosa”; and replace the incorrect recitation “any condition where skin has been damaged Appropriate correction is required.

Note: The recitation “A composition” in the beginning of claims 23 and 30 is suggested to be changed to “The composition” according to MPEP 608.01(n) [R-10.2019][IV. CLAIM FORM AND ARRANGEMENT].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-11, 13-23, 28-30, 37-39, and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 2, 4-6, 8-11, 14, 16-23, 28, 30, 37-39, and 51 depend from or rely on the composition of claim 1. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a glycol ether” and “a pyrrolidone” (line 8), and the claim also recites “diethylene glycol monoethyl ether… combination thereof” and “N-methyl pyrrolidone… combination thereof” (lines 8 to 9), which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Applicant is advised to change the recitation “a combination thereof” (line 9) to “a combination of distinct agents thereof”.
Claim 7 recites the limitations "greater than 5.0% w/w” and “less than 7.5% w/w” which encompass 100% w/w and 0% w/w, respectively, and are confusing. Applicant is advised to change the recitation “, or is less than or equal” (lines 3 to 4) to “, and is less than or equal”.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised 

(I) Claims 1-11, 13-17, 22, 23, 28-30, 37-39, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Gardlik et al. (US Patent Application Publication No. 2002/0119174, published on August 29, 2002, hereinafter referred to as Gardlik ‘174, also listed in IDS filed on 11/07/2019) in view of Ward et al. (US Patent Application Publication No. 2010/0069338, published on March 18, 2010, hereinafter referred to as Ward ‘338, also listed in IDS filed on 11/07/2019).
With regard to structural limitations “A composition for topical administration comprising: a polyhydroxy acid (or lactobionic acid) and a zinc salt of its conjugate base (or zinc lactobionate; or formed from zinc oxide) (or 2.0 - 10.0 % w/w; or greater or equal to 2.5, 3.0, 3.5, 4.0, 4.5 or 5.0 % w/w and less than or equal to 9.5, 9.0, 8.5, 8.0 or 7.5% w/w; or 3.0 to 6.5, 3.5 to 6.0, 4.0 to 5.5, or about 5 % w/w), a partition coefficient enhancer selected from propylene glycol, wherein the partition coefficient enhancer is at 15 - 30% (or 15 - 25, 17 - 23, 18 - 22, or about 20 %) w/w of the composition, and a diffusion coefficient enhancer which is selected from a C12 to C14 straight chain fatty acid (or 1-tetradecanol, equivalent to myristyl acid) or a C14 straight chain primary alcohol (or myristyl alcohol) wherein the diffusion coefficient enhancer is at 1.0 - 2.0% (or 1.2 - 1.8 or about 1.5 %) w/w of the composition, and wherein the composition has a pH in the range of 2.7 to 5.0 (or 3.0 to 4.5, 3.0 to 4.0, 3.0 to 3.5, or about 3.2” (claims 1-10, 14), “further comprises 10.0 to 30.0 (or 10.0 to 25.0, 10.0 to 20.0, 12.0 to 16.0 or about 14%) w/w of an emollient (or hydrogenated polydecene, elected); further comprises citric acid; further comprises 3.0 - 12.0, 4.0 - 12.0, 6.0 - 10.0, 8.0 - 9.0, or about 8.5 % w/w of surfactant (or Glucate SS Emulsifier (methyl glucose sesquistearate) and Glucamate SSE-20 Emulsifier 
Gardlik ‘174 disclosed a stable cosmetic, dermatological, or pharmaceutical composition comprising: (a) from about 0.001% to about 99.9%, by weight, of at least one metal complex of an oxidized carbohydrate; (b) from about 0.1% to about 99.999%, by weight, of a vehicle, wherein the vehicle comprises at least about 5%, by weight of the composition, of propylene glycol; preferably from about 8% to about 15%, more preferably from about 10% to about 15%. The pH of the resulting product may be adjusted using any suitable pH adjuster. A non-limiting example of metal complex of an oxidized carbohydrate preparation is: zinc sulfate + lactobionic acid yields zinc lactobionate. Typically, from about 0.5% to about 50%, preferably about 1% to about 25%, more preferably from about 3% to about 10%, of metal-salt is added to typically about 0.5% to about 50%, preferably from about 1% to about 30%, more preferably from about 5% to about 25%, of carboxylic acid. Non-limiting examples of preferred salts are zinc sulfate, zinc acetate, zinc oxide. Highly preferred is zinc lactobionate. Zinc gluconate, manganese gluconate, and lithium gluconate are preferred metal complexes of oxidized carbohydrates for use as additional optional ingredients (page 3/34, [0013]; page 7/34, [0059]; pages 5/34 to 6/34, [0035, 0036, and 0049]). When the compositions are to be applied topically, vehicles will act as diluents, dispersants, or solvents for the metal complex of an oxidized carbohydrates. Vehicles suitable for use herein alone or in combination include: solvents; thickeners, propellants, powders, fillers, plasticizers, lubricants, and emollients and humectants. Solvents suitable for use herein include, water; C1 to C20 mono- or poly-hydric alcohols and their ethers, particularly ethanol, isopropanol, n-propanol, and butanol, propylene glycol, ethylene glycol monoethyl ether, glycerine. Typically, thickening agents when present, is present at a level of from about 0.05% to about 20%, by weight of the composition, preferably from about 0.1% more preferably from about 0.5% to about 5%. The thickening function may be accomplished by a material also serving as an emollient. Emollients and humectants which are useful as being all or part of the vehicle herein include, fatty alcohols and acids, polyols. Suitable fatty alcohols and acids for use herein include, those compounds having from 10 to 20 carbon atoms. Preferred are cetyl (= C16:0), myristyl (= C14:0), palmitic (= C16:0) and stearyl (= C18:0) alcohols and acids (pages 6/34 to 7/34, [0057, 0059, and 0061]; page 8/34, [0075 and 0080]). Compositions may comprise from about 0.01% to about 30%, by weight of the composition, preferably from about 0.1% to about 20%, more preferably from about 0.1% to about 10%, most preferably from about 0.2% to about 6%, of a conditioning agent, including organic conditioning oils (e.g. hydrocarbon oils, polyolefins, and fatty esters). Hydrocarbon oils include paraffin oil, mineral oil, saturated and unsaturated dodecane, polybutene, polydecene, and mixtures thereof. Hydrocarbon polymers such as polybutene (or hydrogenated polyisobutene) and polydecene. Most preferably hydrogenated liquid poly-α-olefins. Polyolefins for use herein are prepared by polymerization of C4 to about C14 olefenic monomers, preferably from about C6 to about C12. Fatty esters suitable for use in the compositions are polyhydric alcohol esters, including polypropylene glycol 2000 monostearate, ethoxylated propylene glycol monostearate, polyoxyethylene polyol fatty acid ester, sorbitan fatty acid esters, and polyoxyethylene sorbitan fatty acid esters (page 15/34, [0161 and 0162]; page 19/34 to 20/34, [0215-0217 and 0224]). The pH adjusting agents (e.g. sodium citrate, citric acid, succinic acid, phosphoric acid). Examples of anti-microbial and anti-fungal actives include 3,4,4-trichlorobanilide, phenoxyethanol, phenoxy propanol, phenoxy isopropanol. Preferred preservatives include natural preservatives, such as benzyl alcohol, potassium sorbate and bisabalol, benzoic acid, sodium benzoate, and 2-phenoxyethanol (page 29/34, [0336]; page 25/34, [0290]; page 28/34, [0331]). Surfactants include polyhydroxy fatty acid amide surfactants having the general formula (V): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, in which R8 is C5 to C31 hydrocarbyl, 6 to C19 hydrocarbyl, including straight chain and branched chain alkyl and alkenyl, or mixtures thereof and R9 is typically hydrogen. Z2 is a polyhydroxyhydrocarbyl moiety having a linear hydrocarbyl chain with at least 2 or at least 3 hydroxyls directly connected to the chain, or an alkoxylated derivative. Materials such as: urea; guanidine; glycolic acid and glycolate salts; cholesterol are also included (page 12/34, 0124-0125]; page 8/34, [0083]). 
 Gardlik ‘174 did not explicitly disclose the limitations “a pH in the range of 2.7 to 5.0 (or 3.0 to 4.5, 3.0 to 4.0, 3.0 to 3.5, or about 3.2” and “further comprises Glucate SS Emulsifier (methyl glucose sesquistearate) and Glucamate SSE-20 Emulsifier (PEG-20 methyl glucose sesquistearate)” required by claims 1, 14, and 17.
Ward ‘338 disclosed a composition for topical administration to the skin for treating a dermatological condition involving an abnormal decrease in cell-to-cell adhesion between epithelial cells comprising a zinc salt which is at least partially soluble in water and an acid, wherein the composition has a pH less than or equal to about 6. An aspect of the composition provides materials, comprising zinc oxide and an acid. The zinc salt can be generated from zinc oxide and an acid. The zinc salt chosen may be a salt of an alpha-hydroxy carboxylic acid or a carboxylic acid. Suitable zinc salts for use in the compositions include: zinc citrate, zinc glycerate, zinc glycolate, zinc picolinate, zinc tartrate, zinc pantothenate, zinc lactate, zinc gluconate, zinc pyruvate, zinc salicylate. Preferred zinc salt concentrations are about 1 %, preferably about 1.5% and more preferably about 2%, or about 2.5% or about 3%. An acid which is not absorbable into the skin would not be chosen. An example of this would be fatty acids including linoleic acid. The range of pH for the compositions is about 3 to about 5.5. Most preferably the compositions of this invention have a pH of about 4.0 or about 4.5 or about 5.0. The barrier to the penetration of irritants and allergens into the skin is located in the stratum corneum. Lowering the pH within the stratum corneum also enhances the antimicrobial effect of the skin (page 7/14, [0016, 0019, and 0025]; pages 8/14 to 9/14, [0048, 0053, 0054, 0057, 0060, 0061, and 0069]). A 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
  (page 10/14, [0077]; page 12/14, [0117]).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the generic pH and polyoxyethylene polyol fatty acid ester (or stearate) as taught by Gardlik ‘174 with specific pH of 3.0, 4.0 or 4.5 and Glucate SS (methyl glucose sesquistearate) plus Glucamate SSE-20 (PEG-20 methyl glucose sesquistearate) in view of Ward ‘338, respectively, to prepare a topical composition. One would have been motivated to do so because (a) Gardlik ‘174 teaches that the pH adjusting agents (e.g. sodium citrate, citric acid, succinic acid, phosphoric acid). Highly preferred is zinc lactobionate. Zinc gluconate, manganese gluconate, and lithium gluconate are preferred metal complexes of oxidized carbohydrates for use as additional optional ingredients. Fatty esters suitable for use in the compositions are polyhydric alcohol esters, including polypropylene glycol 2000 monostearate, ethoxylated propylene glycol monostearate, (b) Ward ‘338 teaches that lowering the pH within the stratum corneum also enhances the antimicrobial effect of the skin. The zinc salt may be a salt of an alpha-hydroxy carboxylic acid including zinc gluconate. Exemplary composition contains Glucate SS (methyl glucose sesquistearate) plus Glucamate 
The composition of Gardlik ‘174 in view of Ward ‘338 meets all structural limitation of claimed composition and would carry the same properties, including “the composition comprises an aqueous-glycol phase and an oil phase”, “a single application of the composition to the skin… causes at least a 0.5 pH unit reduction in skin surface pH for at least 3 hours”, “for use in therapy”, “to treat a condition caused by a defective skin barrier or for promoting skin barrier repair”, “to treat condition selected from eczema… or any condition that skin has been damaged”, “and “to treat condition selected from eczema… or sensitive skin”, required by claims 28-30 and 37-39.

(II) Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gardlik et al. (US Patent Application Publication No. 2002/0119174, published on August 29, 2002, hereinafter referred to as Gardlik ‘174, also listed in IDS filed on 11/07/2019) in view of Ward et al. (US Patent Application Publication No. 2010/0069338, published on March 18, 2010, hereinafter referred to as Ward ‘338, also listed in IDS filed on 11/07/2019), as applied to claims 1-11, 13-17, 22, 23, 28-30, 37-39, and 51, and further in view of Batchvarova et al. (US Patent Application Publication No. 2015/0024074, published on January 22, 2015, hereinafter referred to as Batchvarova ‘074). 

Batchvarova ‘074 disclosed that the stratum corneum (SC) is viewed currently as a layer of protein-enriched corneocytes embedded in a lipid-enriched, intercellular matrix, the so-called bricks and mortar model. The so-called mortar contains a variety of intercellular lipids including, ceramides, free sterols, cholesterol sulphate, and free fatty acids. The three dominant epidermal lipids by weight as ceramides (40%), free fatty acids (20-25%) and cholesterol (20-25%). Examples of various suitable additional cosmetically acceptable actives include hydroxy acids; titanium dioxide, zinc oxide; ceramides; polyunsaturated fatty acids; essential fatty acids; vitamins; lactobionic acid (page 2/19, [0008 and 0009]; page 8/19, [0057]). Examples of suitable skin lightening active agents include retinoids, antioxidants, skin bleaching agents, linoleic acid, zinc salts (page 9/19, [0074]).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the topical composition as taught by Gardlik ‘174 in view of Ward ‘338 with ceramide, cholesterol, and free fatty acid (or linoleic acid), further in view of Batchvarova ‘074 and to optimize the ratio of ceramide:cholesterol:linoleic acid for preparing a topical composition containing a stratum corneum barrier. One would have been motivated to do so because (a) Gardlik ‘174 in view of Ward ‘338 teaches that surfactants include polyhydroxy fatty acid amide surfactants having the general formula (V): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, which share the same core structure with ceramide. Cholesterol is also included. Linoleic acid is not absorbable into the skin. The barrier to the penetration of irritants and allergens into the skin is located in the stratum corneum, described above. Thus, one of skill in the art would have a reasonable expectation that by combining the topical composition as taught by Gardlik Id. at ___, 82 USPQ2d at 1395. See MPEP § 2141 [R-10.2019]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05 [R-10.2019] [II.A].

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623